Citation Nr: 1727875	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a headache disorder, to include as secondary to a right shoulder or back disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was certified to the Board by the Montgomery, Alabama RO.
 
The Veteran testified in November 2016 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations for the claimed right shoulder, back and headache conditions were not provided in this case. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when, as here, the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges the December 2016 letter from M.L.B., a private physician, who stated that the Veteran complained of "pain in his right shoulder and neck causing moderate to severe headaches." That physician opined that the Veteran's claimed conditions were related to his in-service fall. However, pain standing alone does not constitute a disability without an identified basis for the finding or symptom. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001). The December 2016 letter did not state any specific diagnosis pertaining to the claimed disabilities, nor does the record indicate a diagnosis of a specific headache or specific back disability. While a December 2011 VA examination indicated right shoulder strain and arthritis, neither the December 2016 letter, nor any other evidence of record has linked those diagnoses to the February 1962 fall. Thus, as the record does not contain sufficient information to make a decision on the claims at this time, further development is required.

Additionally, June 2013 correspondence indicated that the Veteran was in receipt of Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Obtain all outstanding, pertinent VA treatment records, including all records from the Birmingham VA Medical Center since April 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner to address the nature and etiology of his claimed headache, right shoulder and back disabilities. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination report that these files were reviewed in conjunction with the examination.
 
All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding the claimed disabilities.  Following completion of the examination and review of the claims file, the following questions should be addressed:
 
a) What, if any, right shoulder and back disabilities have been diagnosed since 2010?
 
b) For each diagnosed right shoulder and back disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is etiologically related to service, including due to an in-service fall in February 1962, resulting in fractures of the right humerus and left navicular? 

c) What, if any, headache disability has been diagnosed since 2010?
 
d) For any diagnosed headache disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is etiologically related to service, including due to an in-service fall in February 1962, resulting in fractures of the right humerus and left navicular? 

e) For any diagnosed headache disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is aggravated by the claimant's right shoulder or back disabilities?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.  

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must ensure that all examination reports are in complete compliance with the directives of this remand. The AOJ must ensure that all examiners documented consideration of records that are part of Virtual VA and VBMS. If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




